Exhibit 10.1

CB RICHARD ELLIS GROUP, INC.

RESTRICTED STOCK UNITS

GRANT NOTICE

2004 STOCK INCENTIVE PLAN

CB Richard Ellis Group, Inc. (the “Company”), pursuant to its Amended and
Restated 2004 Stock Incentive Plan (the “Plan”), hereby grants to the
“Participant” identified below an award (the “Award”) of that number of
Restricted Stock Units set forth below (the “Units”). In general, each Unit is
the right to receive one (1) share of the Company’s Common Stock (the “Shares”)
at the time such Unit vests. This Award is subject to all of the terms and
conditions set forth herein and in the Special Retention Award Restricted Stock
Unit Agreement (the “Agreement”), the Plan and Consent of Spouse (collectively,
the “Award Documents”), all of which are attached hereto and incorporated herein
in their entirety.

 

Participant:  

Brett White

Grant Date:  

March 4, 2010

Vesting Date:  

March 4, 2015, except as specifically provided in the Agreement

Number of Units:  

552,282

Price on Grant Date (Per Share):  

$13.58

 

Vesting Schedule:    All Units vest as specified in the Agreement.
Consideration:    No payment is required for the Shares, although payment may be
required for the amount of any withholding taxes due as a result of the vesting
of the Units into Shares as described in greater detail in the Restricted Stock
Unit Award Agreement.

Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of the Award Documents, and understands and agrees to terms set forth in
the Award Documents. Participant also acknowledges that this Grant Notice and
the Consent of Spouse must be returned to the Company. Participant further
acknowledges that as of the Grant Date, the Award Documents set forth the entire
understanding between Participant and the Company regarding the acquisition of
Units and Shares and supersede all prior oral and written agreements on that
subject with the exception of (i) Awards previously granted and delivered to
Participant under the Plan, and (ii) the following agreements only:

 

OTHER AGREEMENTS:

  

 

  

 

 

CB RICHARD ELLIS GROUP, INC.     PARTICIPANT: BRETT WHITE By:  

/s/ LAURENCE H. MIDLER

   

/s/ BRETT WHITE

  Signature     Signature Title:  

Executive Vice President, General Counsel

    Date:  

March 4, 2010

Date:  

March 4, 2010

   

ATTACHMENTS:

 

I. Special Retention Award Restricted Stock Unit Agreement

 

II. CB Richard Ellis Group, Inc. Amended and Restated 2004 Stock Incentive Plan

 

III. Consent of Spouse



--------------------------------------------------------------------------------

CB RICHARD ELLIS GROUP, INC.

2004 STOCK INCENTIVE PLAN

SPECIAL RETENTION AWARD RESTRICTED STOCK UNIT AGREEMENT

Pursuant to the provisions of the Company’s Second Amended and Restated 2004
Stock Incentive Plan (“Plan”), the terms of the Grant Notice to which this
Special Retention Award Restricted Stock Unit Agreement is attached (“Grant
Notice”) and this Special Retention Award Restricted Stock Unit Agreement
(“Agreement”), CB Richard Ellis Group, Inc. (the “Company,” and together with
its subsidiaries and Affiliates, the “Company Group”) grants you that number of
Restricted Stock Units (the “Units”) as set forth in the Grant Notice as of the
grant date specified in the Grant Notice (“Grant Date”). Defined terms not
explicitly defined in this Agreement but defined in the Plan shall have the same
definitions as in the Plan.

The details of your Award are as follows:

1. THE AWARD. The Company hereby awards to you the aggregate number of Units
specified in your Grant Notice. Each Unit is the right to receive one (1) share
of the Company’s Common Stock (the “Shares”) at the time of delivery specified
under this Agreement. The Units and the Shares are awarded to you in
consideration for your continued service to the Company or the Company Group as
an employee.

2. DOCUMENTATION. As a condition to the award of the Units and the Shares, you
agree to execute the Grant Notice and the Consent of Spouse attached as
Attachment III and to deliver the same to the Company, along with such
additional documents as the Administrator may require.

3. CONSIDERATION FOR THE AWARD. No cash payment is required for the Shares,
although you may be required to tender payment in cash or other acceptable form
of consideration for the amount of any withholding taxes due as a result of
vesting of the Units and the award of the Shares.

4. VESTING. Except as otherwise specified in this Agreement or the Plan, the
Units will vest on the fifth anniversary of the Grant Date (“Vesting Date”).
Vesting of the Units and the Shares awarded to you upon vesting of the Units are
subject to certain requirements as set forth in this Agreement, including but
not limited to those requirements set forth in Section 7—“Separation from
Service,” Section 8—“Covenants and Acknowledgements” and Section 9—“Forfeiture;
Recoupment Following Restatement.”

5. NUMBER OF SHARES AND PURCHASE PRICE. The number of Shares subject to your
Award may be adjusted from time to time pursuant to the provisions of Section 13
of the Plan.

6. DEFINITIONS.

(a) “Cause” means, for purposes of this Agreement,

(i) Conviction of (or plea of guilty or no contest to) a felony involving moral
turpitude;

 

1



--------------------------------------------------------------------------------

(ii) Willful and continued failure to substantially perform designated duties or
to follow lawful and authorized directions of the Company Group after written
notice;

(iii) Willful misconduct (including willful violation of Company Group policies)
or gross negligence resulting in material reputational or financial harm to any
member of the Company Group;

(iv) Any act of fraud, theft, or any material act of dishonesty regarding
Company Group business;

(v) A material breach of fiduciary duty to the Company Group (including without
limitation, acting in competition with, or taking other adverse action against,
the Company Group);

(vi) Any illegal or unethical act (on or off job) that results in material
reputational or financial harm to the Company Group;

(vii) Material misrepresentation regarding personal and/or Company Group
performance and/or Company Group records for direct or indirect personal
financial benefit;

(viii) Material or systematic unauthorized use or abuse of corporate resources
for personal/family financial benefit; or

(ix) Refusal to testify or cooperate in legal proceedings or investigations
involving the Company Group.

(b) “Disability” means physical or mental incapacitation such that: (i) you are
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months; or (ii) you are, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of your employer. Any question as to
the existence of your physical or mental incapacitation as to which you or your
representative and the Administrator cannot agree shall be determined in writing
by a qualified independent physician mutually acceptable to you and the Company.
If you and the Company cannot agree as to a qualified independent physician,
each shall appoint such a physician and those two (2) physicians shall select a
third (3rd) who shall make such determination in writing. The determination of
Disability made in writing to the Company or an affiliate and you shall be final
and conclusive for all purposes of this Award.

(c) “Good Reason” means, for purposes of this Agreement, any of the following
occurs without your prior written consent, provided that you have given notice
of the existence of the condition within 90 days of its existence and have given
the Company 30 days to correct it:

(i) a material adverse change in your duties or responsibilities (defined as
such an extensive change that the compensation paid to the employee would not
continue to be rational based on the revised duties or responsibilities), as
compared with your responsibilities and authority in effect immediately
preceding such change; or

 

2



--------------------------------------------------------------------------------

(ii) a relocation of your primary office location more than 50 miles from your
primary office location at the time that increases the commute from your
principal residence by more than 50 miles.

(d) “Retirement” means the voluntary Separation from Service prior to the
Vesting Date with the express consent of the Board of Directors and the
identification of a qualified replacement as CEO.

(e) “Separation from Service,” means any voluntary or involuntary separation
from service, within the meaning of Internal Revenue Code
Section 409A(a)(2)(A)(i), from the Company Group; provided that, in order for a
Separation from Service to occur, it must be reasonably anticipated that the
level of bona fide services the Participant will perform will permanently
decrease to no more than 30 percent of the average level of bona fide services
performed over the immediately preceding 36-month period (or the full period of
services if less than 36 months).

7. SEPARATION FROM SERVICE.

(a) Death, Disability, Involuntary Separation from Service without Cause or
Voluntary Termination for Good Reason. In the event of a Separation from Service
(i) as a result of your death or Disability, (ii) by the Company without Cause
or (iii) by you for Good Reason, the Units granted to you pursuant to this
Agreement shall become fully vested on a pro rata basis as of the Separation
from Service, and the Shares for such vested Units shall be delivered six months
following the Separation from Service. The number of Units to be vested on a pro
rata basis pursuant to the foregoing sentence will be based on a fraction, the
numerator of which is the number of whole months elapsed since the date of grant
and the denominator of which is 60.

(b) Change in Control. In the event of a Separation from Service by the Company
without Cause or by you for Good Reason within 3 months prior to or 24 months
after a Change in Control (as defined in the Plan), all Units shall become fully
vested as of the date of the Separation from Service and the Shares for such
vested Units shall be delivered six months following the Separation from
Service.

(c) Retirement. Following your Retirement, provided that you have not breached
any of the covenants set forth in Section 8, a pro-rata number of Units shall
become vested and the Shares for such vested Units shall be delivered on the
Vesting Date. The number of Units to be vested on a pro rata basis pursuant to
the foregoing sentence will be based on a fraction, the numerator of which is
the number of whole months elapsed since the date of grant and the denominator
of which is 60.

(d) In the event of your Separation from Service for any reason other than as
outlined in this Section 7, any Units granted to you pursuant to this Agreement
that have not vested shall be immediately forfeited.

 

3



--------------------------------------------------------------------------------

8. COVENANTS AND ACKNOWLEDGMENTS. As an inducement for the Company to enter into
this Agreement, you hereby covenant and acknowledge that:

(a) If at any time after your Retirement and up to and including the Vesting
Date, you become employed by any person, firm, company or other organization
that derives more than 20% of its revenue from Commercial Real Estate Services
or is listed on Exhibit A, you shall immediately forfeit the right to any Units.
“Commercial Real Estate Services” means those services of the type provided by
the Company Group, including but not limited to the leasing, sales, property
management, facilities management, consulting, mortgage origination and
servicing, valuation and appraisal services and investment management delivered
to occupiers, owners, lenders and investors in office, retail, industrial,
multi-family and other commercial real estate assets.

(b) You shall not, at any time after the date of your Retirement and up to and
including the Vesting Date, directly or indirectly, solicit or attempt to
solicit any Client or Potential Client for the purpose of providing Commercial
Real Estate Services.

(i) “Client” means any person, firm, company or other organization to whom the
Company Group has provided Commercial Real Estate Services at any time during
the 12 month period preceding your Retirement.

(ii) “Potential Client” means any person, firm, company or other organization
with whom the Company Group at any time during the 24 month period preceding
your Retirement, has had negotiations or discussions regarding the possible
provision of Commercial Real Estate Services, or with respect to whom the
Company Group has expended significant time, money or effort in developing a bid
or proposal for the supply of Commercial Real Estate Services.

(c) You shall not, at any time after the date of your Retirement and up to and
including the Vesting Date, directly or indirectly (i) induce, solicit, entice
or procure any person who is an employee or independent contractor of the
Company Group to leave such employment or service arrangement or (ii) accept
into employment or, hire or otherwise engage or actively interfere with any
member of the Company Group’s relationship with, any person who is an employee
or independent contractor of the Company Group for the purpose of providing
Commercial Real Estate Services to any other person, firm, company or other
organization.

(d) You shall not, during your employment with the Company Group or following
your Separation from Service, without the prior written consent of the Company,
use, divulge, disclose, or make accessible to any other person, firm,
partnership, corporation or other entity any Confidential Information (as
defined below) pertaining to the business of the Company Group except (i) while
employed by any member of the Company Group, in the business of and for the
benefit of the Company Group, or (ii) when required to do so by a court of
competent jurisdiction or regulatory body. In the event that you are or become
compelled by an order of a court to disclose any Confidential Information, you
are required to provide the Company with prompt, prior written notice and to
disclose only that portion of the Confidential Information which is legally
required.

(i) “Confidential Information” means any non-public information (whether oral,
written or contained on computer systems) relating to the business or the
affairs of the Company Group or of any Client (for purposes of this
Section 8(d), as defined above but without regard to the time limitation set
forth in such definition), whether obtained from the Company Group, any Client
or known by you as a consequence of or through your relationship

 

4



--------------------------------------------------------------------------------

with the Company Group, whether obtained before or after you execute this
Agreement and whether obtained from an entity which was not an Affiliate at the
time such information became available but which is now or later becomes an
Affiliate. Such information includes but is not limited to non-public
information concerning the financial data, strategic or financial plans,
business plans, proprietary project information, marketing plans, future
transactions (regardless of whether or not such transactions are executed),
customer lists, employee lists, employees’ salary and other compensation,
partners’ compensation, and other proprietary and confidential information of
the Company Group or any of their Clients, that, in any case, is not otherwise
available to the public.

9. FORFEITURE; RECOUPMENT FOLLOWING RESTATEMENT. In the event of any breach by
you of the provisions of Section 8, you shall immediately forfeit any right to
any unvested Units. In addition, if the Board has given you written notice prior
to the 3rd anniversary of the delivery of the Shares that it believes you
engaged in an act of embezzlement, fraud, or breach of fiduciary duty during
your employment that contributed to an obligation or decision by the Company
prior to the date of such notice to restate any of its financial statements, you
may be required to repay the restricted stock proceeds resulting from any sale
or other disposition of shares issued upon vesting of the Units, if the sale or
disposition was effected during the 12-month period following the first public
issuance or filing with the SEC of the financial statements that were
restated. The term “restricted stock proceeds” means, with respect to any sale
or other disposition of shares issued or issuable upon vesting of the Units, an
amount determined appropriate by the Board to reflect the effect of the
restatement on the Company’s financial statements, up to the amount equal to the
market value per Share at the time of such sale or other disposition multiplied
by the number of Shares or units you sold or disposed. The return of restricted
stock proceeds is in addition to and separate from any other relief available to
the Company due to your misconduct. Any determination by the Board with respect
to the foregoing shall be final, conclusive and binding on all interested
parties.

10. CERTIFICATES. There are no certificates evidencing the Units. Certificates
evidencing the Shares shall be issued by the Company and shall be registered in
your name promptly after the date on which the Shares are delivered pursuant to
this Agreement.

11. TRANSFER RESTRICTIONS. The Units are non-transferable. Shares that are
received under your Award are subject to the transfer restrictions set forth in
the Plan and any transfer restrictions that may be described in the Company’s
bylaws or charter in effect at the time of the contemplated transfer.

12. NO RIGHTS AS A STOCKHOLDER. A Unit (i) does not represent an equity interest
in the Company, and (ii) carries no voting, dividend or dividend equivalent
rights. You will not have an equity interest in the Company or any of such
shareholder rights, unless and until the Shares are distributed to you in
accordance with this Agreement.

13. SECURITIES LAWS. Upon the conversion of any Units into Shares, you will make
or enter into such written representations, warranties and agreements as the
Administrator may reasonably request in order to comply with applicable
securities laws or with this Agreement.

 

5



--------------------------------------------------------------------------------

14. LEGENDS ON CERTIFICATES. The certificates representing the Shares delivered
to you as contemplated by Section 10 above shall be subject to such stop
transfer orders and other restrictions as the Administrator may deem advisable
under the Plan or the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which such Shares
are listed, and any applicable Federal or state laws, and the Administrator may
cause a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.

15. AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation or right to continued employment or service with or to
the Company Group. In addition, nothing in your Award shall obligate the
Company, its stockholders, its Board or employees to continue any relationship
that you might have as a member of the Company’s Board of Directors, as an
employee or as any other type of service provider for the Company.

16. WITHHOLDING OBLIGATIONS.

(a) At the time your Award is made, or at any time thereafter as requested by
the Company, you hereby authorize the Company to satisfy its withholding
obligations, if any, from payroll and any other amounts payable to you, and
otherwise agree to make adequate provision for any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company, if
any, which arise in connection with the grant of or vesting of your Award or the
delivery of Shares under the Award.

(b) Unless the tax withholding obligations of the Company, if any, are
satisfied, the Company shall have no obligation to issue a certificate for such
Shares or release such Shares.

17. NOTICES. Any notices provided for in your Award or the Plan shall be given
in writing and shall be delivered by hand or sent by overnight courier,
certified or registered mail, return receipt requested, postage prepaid, and
shall be deemed effectively given upon receipt or, in the case of notices
delivered by the Company to you, five (5) days after deposit in the United
States mail, postage prepaid, addressed to you at the last address you provided
to the Company.

18. MISCELLANEOUS.

(a) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Administrator to carry
out the purposes or intent of this “Award” (as defined in the Grant Notice to
which this Agreement is attached).

(b) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.

(c) The waiver by either party of compliance with any provision of the Award by
the other party shall not operate or be construed as a waiver of any other
provision of the Award, or of any subsequent breach by such party of a provision
of the Award.

(d) The right to convert vested Units to Shares will terminate on March 4, 2020.

 

6



--------------------------------------------------------------------------------

19. GOVERNING PLAN DOCUMENT. Your Award is subject to all interpretations,
amendments, rules and regulations that may from time to time be promulgated and
adopted pursuant to the Plan. In the event of any conflict between the
provisions of the Plan and any other document, the provisions of the Plan shall
control.

 

7